UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6281



TION BERNARD TERRELL,

                                             Plaintiff - Appellant,

          versus


K. J. BASSETT, Warden in his/her personal and
professional capacities; SERGEANT BARNETTE, in
his/her personal and professional capacities;
SERGEANT DAVIS, in his/her personal and
professional   capacities;    DAVID    ROBINSON,
Warden, in his/her personal and professional
capacities;   LIEUTENANT   BANKS    in   his/her
personal and professional capacities; MAJOR
DILLARD, in his/her personal and professional
capacities; ASST WARDEN VAUGHN, in his/her
personal and professional capacities; DOC
WATSON, in his/her personal and professional
capacities; LIEUTENANT COMBS, in his/her
personal and professional capacities; MAJOR
PAYNE, in his/her personal and professional
capacities; GENE SHINAULT, Assistant Warden,
in   his/her    personal    and    professional
capacities; MS. BARBETTO, in his/her personal
and professional capacities; CAPTAIN JENKINS,
in   his/her    personal    and    professional
capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-05-2-2)


Submitted:   May 19, 2005                    Decided:   May 26, 2005
Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tion Bernard Terrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Tion Bernard Terrell appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28

U.S.C. § 1915A (2000) for failure to state a claim on which relief

could be granted.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Terrell v. Bassett, No. CA-05-2-2 (E.D.

Va. filed Jan. 21, 2005 & entered Jan. 24, 2005).       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -